Appellant having been convicted in the Justice Court, sought to prosecute his appeal to the District Court. Upon motion of the county attorney, the appeal was dismissed in the latter court, because the transcript did not show that notice of appeal was given in the former court, and entered upon its docket. In support of his motion for new trial in the District Court, the defendant offered to prove that he in fact did give the required notice, but it was not entered upon the docket. The evidence was rejected. The ruling was correct. The notice *Page 175 
of appeal must be given, "and the justice shall enter such notice upon his docket." Code Crim.). Proc., art. 939; Ball v. The State, 31 Tex.Crim. Rep.[31 Tex. Crim. 214]. Defendants desiring to prosecute appeal from the Justice to the County or District Court must comply with the terms of the law in such cases made and provided, in order to perfect their appeals. They should see that the notice is properly entered.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.